Exhibit 99.1 News release via CNW Telbec, Montreal 514-878-2520 Attention Business/Financial Editors: Claude Resources Inc. Updates Seabee Reserves - "Gold Reserves Climb 44% in First Three Quarters 2007" Toronto Stock Exchange Trading symbol - CRJ AMEX - CGR SASKATOON, Nov. 8 /CNW Telbec/ - Claude Resources Inc. (TSX: CRJ / AMEX: CGR) : Claude Resources Inc. today reported its reserve update at the Company's Seabee mine operation. As the result of a successful underground drilling and development program, the Seabee gold mining operation has increased its gold ounces reserves to 211,100 ounces as at September 30, 2007. This is up from 146,700 ounces as at December 31, 2006, an increase of 44% during the first three quarters of the current year. << December 31, 2006 June 30, 2007 September 30, 2007 Gold Ounces 146,700 179,100 211,100 Tonnes 692,500 802,600 984,200 Grade 6.59 g/tonne 6.94 g/tonne 6.67 g/tonne >> Within the September 30 2007 reserve totals are the following: 303,000 tonnes proven, 681,200 tonnes probable; 60,200 gold ounces proven, 150,900 gold ounces probable; and 6.18 grams per tonne proven and 6.89 grams per tonne probable. The reserve updates are conducted under the direction of Qualified Person Philip Ng, P. Eng., Vice-President Mining Operations with Claude Resources Inc. He has reviewed the contents of this news release for accuracy. Claude Resources Inc. is a public company based in Saskatoon, Saskatchewan, whose shares trade on the Toronto Stock Exchange (TSX-CRJ) and the American Stock Exchange (AMEX-CGR). Claude is a gold exploration and mining company. The Company also owns producing oil and natural gas assets.
